Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 1 of 38




                               IN THE UNITED STATES DISTRICT COURT

                                  SOUTHERN DISTRICT OF FLORIDA

             FLORIDA CARRY, INC., a Florida not for profit corporation, et al., Plaintiffs

                                               VS
                                    CITY OF MIAMI BEACH, et al.,

                                             Defendants

                                    Case No: 19-cv-22303-KMW

      Report of Defendants’ Law Enforcement Practices Expert, Ron Martinelli, Ph.D., CMI-V

           I have been retained by the Law Offices of Switkes & Zappala, P.A., and
    Attorney Robert Switkes, Esq., as an expert witness in the above civil action. I am
    therefore submitting the following information and accompanying documents in
    support of the opinions and conclusions expressed in this report.
          I have spent over twenty-two years as an active police Officer and detective. I
    have been a Federal and States Courts qualified law enforcement practices subject
    matter expert since 1992.
           As a uniformed and plainclothes Officer, I have worked as a solo beat patrol
    Officer, Field Training Officer, Supervising Field Training Officer; in Burglary Suppression,
    Tactical and Felony Suppression Patrol, undercover Street Crimes officer. I have
    supervised senior and recruit police officers as an Administrative Assistant to the District
    Patrol Supervisor. As a detective, I have worked crimes against persons and property to
    include violent crimes, street gangs, homicides, robberies, sexual assaults, child
    abuse/neglect, fraud and sophisticated grand thefts and computer crime.
           I possess a doctorate degree (Ph.D.) in Criminology with emphasis in forensic
    psychology in a degree program approved by the United States Office of Education
    and the California Superintendent of Public Instruction. I hold a Master’s degree in
    Public Administration with emphasis in Justice Administration (MPA/JA) and a
    specialization in municipal government consulting; as well as a Bachelor’s degree in
    Physical Education with emphasis in Exercise Physiology and pre-medical studies from
    accredited California universities.
           I am a former Division Dean of Criminal Justice and Fire Science and Director of
    a Law Enforcement Academy accredited by the California Commission On Peace
    Officer Standards & Training. In this position, I supervised a full and part-time staff of 105
                             134 Stonegate South • Boerne, Texas 78006
                             Phone: 951.719.1450 • Fax: 951.501.2952
                                    www.martinelliandassoc.com
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 2 of 38

                                                                                                2
    instructors. I developed and supervised over all law enforcement training and taught
    use of force classes.
           I am the director and Team Leader of the nation’s only multi-disciplinary Forensic
    Death Investigations & Independent Review Team. This team is comprised of homicide,
    medical, forensic, and applied science experts, and scientists whose sole purpose is the
    investigation of homicide, suicide, and suspicious death cases, including those which
    are classified as “Officer and/or civilian-involved” self-defense cases.
            I have personally researched and authored articles on active shooters/mass
    murderers in the United States and have presented on the subject of active shooter
    profiles to numerous law enforcement and civilian bodies.
            I am a former adjunct professor of Forensic Science at National University – San
    Diego where I instruct in the University’s Masters in Forensic Science program. I am a
    former adjunct professor of Forensic Psychology at Argosy University – San Francisco
    and a former adjunct professor of Criminology at California Polytechnic State University
    – San Luis Obispo. Since 1978, I have also been a credentialed instructor or adjunct
    professor of law enforcement, police practices, forensics, and the administration of
    justice at numerous accredited universities and colleges in California, Nevada, and
    Florida.
           As a credentialed law enforcement instructor, a university/college professor and
    as an approved law enforcement training provider, I have taught over two hundred
    courses on the subjects of principles of arrest, laws of arrest, search, and seizure,
    including reasonable suspicion and probable cause standards of proof to affect law
    enforcement actions.
           I am a former member of the American College of Forensic Examiners Institute
    (ACFEI), where I have presented nationally as an expert in police practices, forensics,
    crime scene analysis, force investigations, TASER® electronic control weapons (ECW)
    and forensic force analysis.
           I have been certified as a Medical Investigator through the American College of
    Forensic Examiners. I am the former chair of ACFEI’s Certified Medical Investigator’s
    program Board. In this capacity, I was involved in the development and instruction of
    medical and forensic investigations curriculum.
           I am Board Certified in Forensic Traumatology by the American Academy of
    Experts in Traumatic Stress and the National Center for Crisis Management, where I also
    hold Diplomate Status. This certification indicates specific expertise in the areas of stress-
    induced incidents, and psychological/emotional trauma. My specific areas of expertise
    in forensic trauma are mental health disorders, psycho-medical emergencies, human
    factors, psychophysiology and performance under intense stress.
           I am certified as a Force Analyst through the Force Science Training Institute®.
    The primary field of research and curriculum at the Force Science Institute® is the
    analysis of crime scenes and forensic evidence relating to Officer-involved shootings, in-
    custody deaths and human factors involved in major uses of force. This course of
    instruction is approved by the Florida and Texas Commissions of Law Enforcement
    Training.
           I am a Certified Force Investigator, with specialization in Officer-involved
    shootings and in-custody deaths through the Los Angeles Police Office’s Force

    Forensic Report, Ron Martinelli, Ph.D., CMI-V
    Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 3 of 38

                                                                                                 3
    Investigations Division. Most of my forensic education through LAPD’s Force
    Investigations Division was crime scene management, evidence identification, recovery
    and forensic analysis.
           I am a Certified Litigation Specialist in police and corrections litigation through
    Americans for Effective Law Enforcement (AELE) which is the largest law enforcement
    amicus curiae litigation defense organization in the nation. I maintain active
    participation in this professional organization, attending courses in police practices,
    investigations, forensics and civil rights laws pertaining to law enforcement encounters
    with the public.
            I am a member of the International Association of Crime Scene Investigators. In
    2018, I presented on the subjects of Officer-involved shootings and the reconciliation of
    forensic evidence in homicide and suicide cases during the IACSI international
    conference in Nashville, TN. I have received the organization’s Achievement Award for
    my contributions to the forensic and CSI communities.
           I am either currently, or have been retained as a police practices and forensic
    expert for the U.S. Office of Justice’s U.S. Attorney’s Office, States Attorney General’s
    Offices of Alaska, Oregon, Nevada, New Mexico, Nebraska, Florida, West Virginia,
    Delaware and Vermont; the Cities of Portland, San Jose, Sacramento, Los Angeles,
    Long Beach, San Diego, Albuquerque, Denver, Colorado Springs, Salt Lake City, Miami
    Beach, Cleveland, Columbus, Richmond, VA, Schenectady, NY; and numerous other
    municipalities in California, Texas and Florida.
             I am currently a retained civil rights and forensic police practices expert to
    several nationally recognized law firms specializing in civil rights and police practices
    litigation representing both plaintiffs and defendant agencies.
          I was the independent Special Investigator for the City of Riverside (CA) Police
    Community Review Commission where I reviewed Officer-involved shootings and in-
    custody deaths for this civilian body through the Office of Mayor.
          I am a former law enforcement/forensics expert for the United States Navy &
    Marine Corps Judge Advocate General’s (JAG) Offices. In this capacity, I investigated,
    analyzed and opined on criminal investigations and serious violent crime and war
    crimes offenses for both the prosecution and defense.
          As a law enforcement Officer and investigator, I have personally investigated,
    and/or supervised hundreds of complex crime scenes, recovering and documenting
    evidence from them. I investigate law enforcement cases in both field and corrections
    environments.
             As a forensic criminologist and a Certified Medical Investigator, I have personally
    investigated, reviewed, analyzed, documented evidence, consulted on and/or
    testified in over three hundred (300) major uses of force, including nearly two hundred-
    fifty (250) complex officer and citizen involved shootings and in-custody deaths.
           Since 1980, I have been approved as an instructor or training provider by the
    states of California, Nevada, Arizona’s Commission on Peace Officer Standards &
    Training (P.O.S.T.), and the Texas Commission on Law Enforcement (TCOLE). In this
    capacity, I have served as an instructor in the areas of police and corrections
    practices, jail operations and liability; laws of arrest, search and seizure, Tactical
    Negotiation, de-escalation, mental health disorders, use of force, officer safety tactics,

    Forensic Report, Ron Martinelli, Ph.D., CMI-V
    Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 4 of 38

                                                                                                 4
    Arrest & Control Tactics, chemical agents, electronic control weapons (ECW) – TASER®,
    Unarmed Defensive Tactics, impact weapons, and less lethal munitions; firearms/deadly
    force instruction, criminal investigations, the investigation of violent crimes including
    shootings; “Suicide by Cop,” psychological profiling, the psychology of criminal
    behavior, suicidality, and the body’s psycho-physiological responses to stress-induced
    circumstances; police responses to psycho-medical emergencies; and the investigation
    of Officer-involved and civilian self-defense shootings.
            I am a Master-Level de-escalation instructor and author of a manual for
    instructors and end-user officers. I have taught hundreds of state-approved tactical
    negotiations and de-escalation courses in several states for over thirty years and have
    certified instructors and end-user officers. My de-escalation course is the model for all
    law enforcement officers in the State of Delaware.
            I hold certifications as a firearms instructor through Gunsite® and the National
    Rifle Association’s Law Enforcement Activities Division (NRA-LEAD). I am a recognized
    member of the International Law Enforcement Firearms Instructors Association. I have
    presented California POST and Board of Corrections approved courses in basic and
    advanced tactical pistol instruction.
            I am a certified deadly force scenario instructor through Simunitions®. I am an
    approved firearm, deadly force, and concealed carry instructor by the Riverside
    County Sheriff Office where I teach the legal aspects of deadly force; as well as the
    physical aspects of pistol craft and combatives to civilians, retired peace officers and
    military personnel who are in application for the California Concealed Carry Permit.
             I am an approved firearms instructor through the State of Arizona’s Office of
    Public Safety to instruct basic firearms, the legal and practical aspects of deadly force
    for the Office’s Concealed Carry Permit program. This program includes reciprocity
    training to train and certify civilians and military personnel to carry concealed firearms
    in thirty-five other states including the State of New Mexico.
           I own and operate a firearms training school in California – Street Safe Defense®
    where my staff and I are California approved Concealed Carry Permit and self-defense
    training vendors to the civilian community. I have been personally been awarded
    numerous Certificates of Appreciation including the Patriot Award by the National Rifle
    Association (NRA) for my continuous contributions to the civilian community in firearms
    safety and the Concealed Carry Weapons training.
           I am an approved firearms, deadly force and self-defense instructor by the
    California State Bar Association and instruct classes in these areas for attorneys and
    judges for CLE credit.
           I have personally taught over four hundred officer safety and force encounter
    tactics courses to law enforcement agencies and well over eight thousand field
    officers.
           I am a member in good standing of the International Law Enforcement
    Educators and Trainers Association (ILEETA) and have presented to national and
    international law enforcement audiences on de-escalation, use of force investigations,
    “Suicide by Cop” incidents, and the analysis of forensic evidence.
            As a police officer, detective, law enforcement, and municipal government
    trainer and consultant, I have consulted with over three hundred and fifty law

    Forensic Report, Ron Martinelli, Ph.D., CMI-V
    Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 5 of 38

                                                                                                5
    enforcement and criminal justice agencies and specialized military units. I have
    personally trained over 60,000 peace officers and military personnel in my certified
    areas of instruction.
           I am involved in conducting research into law enforcement encounters resulting
    in the use of deadly force, human factors, biomechanics and action-reaction
    perception lag time. I have authored peer reviewed research on this subject.
           I have been repeatedly qualified in Federal and State Courts as a subject matter
    expert in the areas of forensic investigations, forensics, officer and civilian-involved
    shooting investigations, crime scene reconstruction and reconciliation, evidence
    collection and analysis, recorded audio-video media interpretation and analysis;
    human factors, psychophysiology; forensic interviewing, use of force/deadly force, laws
    of arrest, search and seizure, firearms, less lethal weaponry, defensive tactics, officer
    safety tactics, biomechanics, mechanisms of force-related injuries,, law enforcement
    training, practices and standards of care.
           I have consulted with and/or trained numerous county, state, and federal
    prosecutors; Assistant State Attorney Generals; Superior Court judges; the U.S. Office of
    Defense Judge Advocate Generals’ Office and various professional training
    organizations including the California District Attorneys Association (CDAA) and the
    Center for Judicial Research & Education. I remain an active trainer and consultant
    within my areas of expertise.
           As a forensic criminologist, law enforcement, municipal government trainer and
    consultant, and a Federal/State Courts qualified police/corrections practices expert
    since 1993, I have been retained by county counsels, city attorneys, plaintiff attorneys,
    prosecutors, criminal defense attorneys and a state attorney general’s office in over
    three hundred Federal and State Court cases.
            I have been deposed and have testified in numerous federal, state and military
    criminal and civil actions. I have been designated by Federal, State Superior Court
    judges and the military Judge Advocate as a qualified authority in police and
    corrections practices, laws of arrest, search and seizure, traffic enforcement, criminal
    investigations, crime scene investigations, crime scene reconstruction, forensics, officer
    safety tactics, use of force/excessive force at all force levels including TASER®
    electronic control weapons (ECW); officer-involved shootings; deadly force, suicidality;
    alcohol and narcotics influence; human factors and psycho-physiological responses to
    stress-induced circumstances.
            I have also been qualified in both Federal and State Courts to render findings
    and opinions about hiring, supervision, training, police practices negligence, internal
    affairs investigations, and law enforcement liability.
          As a Federal/State and military Courts qualified forensic police practices expert,
    the current statistics for my retention in Officer-involved cases is 62% agency/officer
    defense; and 38% plaintiff, prosecutorial and/or court appointments.
           The information and accompanying documents I have provided to the Court
    are truthful and accurate to the best of my knowledge.




    Forensic Report, Ron Martinelli, Ph.D., CMI-V
    Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 6 of 38

                                                                                               6




    Signed ______________________________________________             Date: October 15, 2020

           Ron Martinelli, Ph.D., CMI-V
           Forensic Criminologist/Certified Medical Investigator
           Federal/State Courts Qualified Law Enforcement Practices Expert


           The defendants’ counsels have requested that I prepare this declaration and
    forensic report outlining my basic opinions in this case. Those findings and opinions to
    date have been incorporated into this document. All findings and opinions are
    rendered within a reasonable degree of professional certainty or probability based
    upon my collective law enforcement, forensic, and medical experience following a
    review of the discovery evidence provided.
           As is usually the case in investigations such as this, I am aware that there may be
    additional documents or other evidence that might subsequently become available
    during the discovery process that I might wish to review, and which may assist me in
    developing more detailed findings and opinions. Therefore, I reserve the right to amend
    my findings and opinions at some later date based upon my ability to review any
    additional records and/or items of evidence I might subsequently receive.

                              MATERIALS REVIEWED FOR THIS ANALYSIS

    1.     Complaint – USDC – Southwestern District of Florida, Case #19-cv-22303-KNW
    2.     Reports – City of Miami Beach PD, Case No. 2018-00066518, including all
           supplemental reports, interviews of officers, and witnesses, neighborhood
           evidence listings, logs and chain of custody, photographs
    3.     Report – Miami Beach PD – Computer Aided Dispatch (CAD) Incident Summary
    4.     Court Document – Defendant Officers’ Answer & Affirmative Defenses to
           Plaintiff’s First Amended Complaint
    5.     Court Document – Plaintiff Steven Jenkins’ Responses to Defendant Officers’ 1st
           Interrogatories to Plaintiff Steven Jenkins
    6.     Photos – Incident scene photos
    7.     Photos – Google Pro overhead area photos, Dr. Martinelli
    8.     Deposition – Plaintiff Michael Taylor, 01-29-20
    9.     Deposition – Plaintiff Christopher Philpot, 01-30-20
    10.    Deposition – Plaintiff Steven Jenkins, 01-29-20
    11.    Deposition – Plaintiff Jonah Weiss, 01-31-20
    12.    Deposition – Plaintiff Carlos Gutierrez, 01-31-20
    13.    Deposition – Plaintiff Sean Devine, 01-30-20
    14.    Social Media Research – Florida Carry, Facebook
    15.    Social media Research – Florida Carry website, floridacarry.org
    16.    Video – YouTube Open Carry NewsMax TV News Segment, 08-27-18,
           https://www.youtube.com/watch?v=Ju5rteK92Ew
    17.    Video – YouTube Florida Open Carry Event, 06-24-18,
           https://www.youtube.com/watch?v=b9_w5rA27qY

    Forensic Report, Ron Martinelli, Ph.D., CMI-V
    Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 7 of 38

                                                                                                7
    18.    Video – Michael Taylor Go-Pro YouTube video,
           https://www.youtube.com/watch?v=qvdyG3T_w9Y
    19.    Video – Excerpts from Michael Taylor Go-Pro YouTube video,
           https://www.youtube.com/watch?v=uCMSRlN0M1E
    20.    Video – Michael Taylor Go-Pro YouTube video,
           https://www.youtube.com/watch?v=4GywOrUpMOw
    21.    Statute – FL §790.053(1) – “Open Carry of a Firearm”
    22.    Statute – FL §790.23(3)(h) – “Possession of a Firearm by A Convicted Felon”
    23.    Statute – FL §790.25(3)(d) – “Lawful to Own/Possess Firearms”
    24.    Statute – FL §790.25(3)(h) – “Lawful to Own/Possess Firearms, Fishing, Hunting,
           Camping Exemption”
    25.    Case Law: Heien v. N. Carolina, 135 S.Ct. 530, 534 (2014) – Officer Info/Belief
    26.    Case Law: Illinois v. Krull, 480 U.S. 340, 349 (1987) – Officer Info/Belief
    27.    Case Law: Arizona v. Evans, 514 U.S. 1, 14-15 (1995) – Officer Info/Belief
    28.    Case Law: U.S. v. Chanthasouxat, 342 F.3d 1271 (11th Cir. 2003) – Officer
           Info/Belief
    29.    Case Law: United States v. Cashman, 216 F.3d 582 (7th Cir. 2000) – Officer
           Info/Belief
    30.    Case Law: United States v. Granado, 302 F.3d 421 (5th Cir. 2002) – Officer
           Info/Belief
    31.   Case Law: United States v. King, 244 F.3d 736 (9th Cir. 2001) – Officer Info/Belief
    32.   Case Law : United States v. Lopez-Valdez, 178 F.3d 282 (5th Cir. 1999) – Officer
          Info/Belief
    33.   Case Law: United States v. Miller, 146 F.3d 274 (5th Cir. 1998) – Officer Info/Belief
    34.   Case Law: United States v. Whitfield, 939 F.2d 1071 (D.C. Cir. 1991) – Officer
           Info/Belief
    35.   Case Law: Ornelas v. United States, 517 U.S. 690, 699, 116 S.Ct. 1657, 1663 (1996) –
           Officer Info/Belief
    36.    Case Law: United States v. Richardson, 208 F.3d 626, 629 (7th Cir. 2000) – Officer
           Info/Belief
    37.    Case Law: Whren v. United States, 517 U.S. 806, 116 S.Ct. 1769 (1996) – Officer
           Info/Belief
    38.    Case Law: U.S. v. Spann, 2015 U.S. Dist. LEXIS 57387 (S.D. FL 2015; 11th Dist. 2016) -
           Probable Cause/Not considering affirmative defenses
    39.    Case Law: Norman v. State, 159 So. 3d 205, 226 (FL Dist. Ct. App. 2015) –
           Probable Cause/Not considering affirmative defenses
    40.    Case Law: Morris v. Town of Lexington, 748 F. 3d 1316, 1325 (11th Cir. 2014) –
           Probable Cause/Not considering affirmative defenses
           Case Law: Case Law: Brinegar v. United States, 338 U.S. 160 (1949) – Probable
           Cause
    41.    Case Law: Tenorio v. Pitzer, 802 F.3d 1160, 1164 (10th Cir. 2015) – UOF/Objective
           Reasonableness
    42.    Case Law: Qian v. Kautz, 168 F.3d 949. 953 (7th Cir. 1999) – LEO’s Reasonable
           Belief
    43.    Case Law: Arizona v. Hicks, 480 U.S. 321 (1987) – Search & Seizure
    44.    Case: Freeman & Florida Carry, Inc. v. City of Tampa, FL, USDC Middle Dist. Case
           No. 8:15-CV-2262-T-30 EAJ



    Forensic Report, Ron Martinelli, Ph.D., CMI-V
    Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 8 of 38

                                                                                              8
    45.    Case Law: Terry v. Ohio, 392 U.S. 1 (1968) – Search & Seizure of Persons
    46.    Graham v. Connor, 490 U.S. 386, 396-97, 109 S.Ct. 1865, 1872, 104 L.Ed.2d 443
           (1989) - UOF
    47.    Case Law: Saucier v. Katz, 533 U.S. 194, 201 (2001) - UOF
    48.    Case Law: Forrester v. City of San Diego, 25 F.3d 804 (9th Cir. 1994) - UOF
    49.    Manual: Tactical Psychology & Physiology, Martinelli, Ron, Ph.D., © 2007, Martinelli
           & Associates: Justice & Forensic Consultants, Inc.
    50.    Manual: Arrest, Control & Restraint Tactics – Instructor/End-Users, Martinelli, Ron,
           Ph.D., © 1986 – 2009, Martinelli & Associates, Justice & Forensic Consultants, Inc.
    51.    Text: Blink, Gladwell, Malcolm, © Back Bay Books, New York, N.Y.
    52.    Text: On Killing, The Psychological Cost of Learning to Kill in War and Society,
           Grossman, Dave, Col., U.S. Army, © 1996, Back Bay Books, New York, N.Y.
    53.    Text: Processing Under Pressure: Stress, Memory and Decision Making in Law
           Enforcement, Sharps, Matthew, Ph.D., © 2010, Loose Leaf Publishing, Flushing,
           N.Y.
    54.    Presentation – Response to Active Shooters, Martinelli, Ron, Ph.D., © 2019,
           ETCforensic, Boerne, TX
    55.    Statistics – Mass Shootings/Murders, Florida - cbs12.com/news/local/tracking-
           mass-shootings-in-florida
    56.    Statistics -
    57.    Text: Deadly Force Encounters: What Cops Need to Know to Mentally and
           Physically Survive a Gunfight, Artwohl, Alexis, Ph.D., Christensen, Loren W., © 1997,
           Paladin Press, Boulder, CO
    58.    Text: In Defense of Self and Others: Issues, Facts & Fallacies – The Realities of Law
           Enforcement’s Use of Deadly Force, Patrick, Urey W., Hall, John C., © 2010,
           Carolina Academic Press, Durham, NC
    59.    Text: How We Decide, Lehrer, Jonah, © 2010, First Mariner Books, Boston, MA
    60.    Article: “To Shoot or Not to Shoot: Response and Interpretation of Response to
           Armed Assailants,” Sharps, Matthew J., Ph.D., Hess, Adam, B., The Forensic
           Examiner, 12-22-08
    61.    Seminar Notes – “Some Fundamentals of Human Performance,” Dr. Richard A.
           Schmidt, 2010, Force Science Center, Minnesota State Univ.
    62.    Seminar Notes - “Biomechanics of Lethal Encounters,” Dr. William Lewinski, 2010,
           Force Science Center, Minnesota State Univ.
    63.    Article – “Biomechanics of Lethal Force Encounters: Officer Movements,” Dr.
           William Lewinski, The Police Marksman, Nov.-Dec. 2002, pp. 19-23
    64.    Video – Human Factors Involved in Actual Officer-Involved Shooting:
           https://drronmartinelli.com/2016/10/04/suspects-drawing-and-accurately-firing-
           on-Officers-in-25-seconds/
    65.    Article: Identify the Limits of Firefight Performance, Siddle, Bruce, 2013, Human
           Factors Research Group
    66.    Article: Officer Decision Time in Firing a Handgun, Tobin, Ernest, Fackler, Martine,
           MD. Wound Ballistics Review, Fall 201, Vol. 5, No. 1.
    67.    Article: Officer Reaction – Response Time Delay at the End of Shot Series, Tobin,
           Ernest, Fackler, Martine, MD. Wound Ballistics Review, Fall 201, Vol. 5, No. 1.
    68.    Article: Shooting Dynamics – Element of Time & Movement in Shooting Incidents,
           Jason Alexander Investigative Sciences Journal, Vol. 2 #1, 01/2010



    Forensic Report, Ron Martinelli, Ph.D., CMI-V
    Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 9 of 38

                                                                                                     9
                       Officers Encounter with Armed Subjects In Public
                        Temporary Detentions, Searches and Seizures

    Introduction

    This is a federal civil tort case, evolving from an encounter between defendant officers
    of the City of Miami Beach Police Department and the plaintiffs who are members of
    an organized open carry weapons advocacy group referred to as “Florida Carry” on a
    public pier and park. During this encounter, officers detained the armed subjects at
    gunpoint, temporarily detained them, searched their persons, and temporarily seized
    their weapons while an investigation was conducted as to the legality of the subjects
    being openly armed on a public pier.

    Subsequent to the investigation and release of the armed subjects and their weapons,
    the plaintiff’s and their attorneys who are all members of Florida Carry.Org, filed a civil
    rights violation(s) tort in federal court, alleging violations of his civil rights of unlawful
    detentions, searches, and seizures of the plaintiffs.

                                       DETAILS OF INCIDENT

    Information acquired through the plaintiff Florida Carry, Inc.’s website, on social media
    and through the review of discovery evidence documents that Florida Carry, Inc., the
    organization’s attorneys and the plaintiffs are “self-defense activist” members of this
    organization advocate for “advancing the civil right of all Floridians to keep and bear
    arms for self-defense as guaranteed by the Second Amendment. 1 (Michael Taylor
    video, timestamps: 01:45 – 02:00 Mins.)

    As Florida Carry, Inc. states on their own website, the purpose of the organization’s
    primary goal is to “effectively lobby…and provide a legal entity capable of filing suit to
    demand compliance with state and federal law.” The social media information
    proffered by the activist organization shows that one strategy Florida Carry, Inc.
    employs are planned, provocative actions that ensure confrontations between local
    law enforcement and their members. The organization then files suit after law
    enforcement’s responses, alleging “illegal searches and seizures.” This is apparently how
    the organization funds itself and its attorney advocates.

    On the morning of 06-24-18, at approximately 09:45 am hours, City of Miami Beach Park
    Ranger Vinas, was directed by concerned visitors on the South Pointe Park Pier to a
    group of armed men on the pier. The ranger contacted plaintiff Michael Taylor and
    three other men who were visible armed with semiautomatic pistols contained in
    outside the waistband holsters. None of the men were engaged in the act of fishing.
    The men’s fishing poles are observed to be unattended and their fishing tackle boxes
    are observed to be some distance from them. (Taylor video, timestamps: 02:50 – 04:13
    Mins.; See Images 5-14) 2


    1   Michael Taylor Go-Pro video, YouTube.com/watch?V=4GYWORUPMOW
    2   Michael Taylor Go-Pro video, YouTube.com/watch?V=4GYWORUPMOW

    Forensic Report, Ron Martinelli, Ph.D., CMI-V
    Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 10 of
                                      38
                                                                           10

   Photos of the entrance of the South Pointe Pier show that the City of Miami Beach had
   posted a sign informing visitors that firearms were prohibited on the pier. Plaintiff Jenkins
   testifies that he saw the sign prohibiting firearms on the pier at the entrance to the pier.
   (Dep. Jenkins, p. 81:1-23)

   Taylor’s video forensically documents that Ranger Vinas politely advised the armed
   men that open carry firearms were prohibited in South Pointe Park and Pier. Plaintiff
   Taylor tells Ranger Vinas that citizens are allowed to open carry firearms if they are
   engaged in fishing, hunting, or camping. Ranger Vinas is heard to advise Taylor and the
   men that the City of Miami Beach has an ordinance prohibiting the open carry of
   firearms on the pier to which Taylor responds, “Your city ordinances don’t mean
   anything.” Taylor is observed to hand Ranger Vinas a flyer that he states has the Florida
   open carry statute that allows for fishing while armed. (Taylor video, timestamps: 02:50 –
   04:13 Mins.)

   The discovery evidence including plaintiff Taylor’s Go-Pro video documents that at
   approximately 09:55 am hours, Ranger Vinas radioed the City of Miami Beach
   Emergency 9-1-1 Communications Center to report the presence of three unknown
   males carry firearms openly in South Pointe Park.




   Image 1 (L) – Park Ranger Vinas contacts plaintiff Taylor and other armed men on the
   South Pointe Pier. Image 2 (R) – Ranger Vinas conducts a consensual encounter with
   plaintiff Taylor and three other armed men and calls Miami Beach 9-1-1 to report the
   presence of armed men on the pier.

   At 10:00:39 am hours, uniformed, solo beat Miami Beach PD (MBPD) patrol unit radioed
   that the Park Ranger had updated the address to the South Pointe Pier, located at 1
   Washington Avenue at the water inlet into the Miami Beach harbor complex. 3 (MBPD
   CAD, pp. 1-2 at 09:55:30 hours; 10:01 hours)

   3   MBPD Computer-Aided Dispatch (CAD) Call for Service (CFS) Detail Report, #CFS 22817.

   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 11 of
                                      38
                                                                           11

   The South Pointe Pier is located immediately adjacent to the inlet leading into the
   Miami Beach Harbor, which is one of the world’s most heavily traveled waterways.

   It is important to note that the South Pointe Pier is located approximately 1,500 yards
   southeast of the U.S. Coast Guard station and approximately 1,700 yards southeast of
   embark/debarking facility for tourist and cruise ships. The inlet into the Miami Beach
   Harbor is referred to as the “Government Cut.” Coast Guard vessels and large cruise
   ships frequently travel in and out of this this channel. Cruise ships with upwards of 5,000
   passengers each and traveling very slowly enter the inlet on Saturday mornings and
   others leave for voyages at staggered hours on Saturday afternoons. The Coast Guard
   facility is considered to be a high security military/maritime installation. Both the Coast
   Guard station and the tourist ship docking facilities would be considered high-value
   “soft targets” for terrorists and active shooter/mass murderers.




   Image 3 (L) – Documents line of sight distance between South Pointe Park Pier and the
   U.S. Coast Guard station Miami Beach. Image 4 (R) – Documents line of sight distance
   between South Pointe Park Pier and the cruise & tourist ship docking facilities.

   A “Go-Pro” video of the police encounter with the armed men who are avowed
   members of the Florida Carry, Inc. organization taken by plaintiff Michael Taylor
   forensically documents that none of the armed men were actually engaged in fishing
   on the pier. The video shows that none of the men were holding fishing poles and in
   fact one of the plaintiff’s was not even anywhere near his fishing pole. No tackle boxes
   are observed proximate to the fishing poles. (Taylor video, timestamps: 02:50 – 11:40
   Mins.; See Images 5 - 11)

   One of the men was dressed in olive drab tactical (battle dress uniform (BDU)) shorts
   with an outside waistband holster containing a semiautomatic pistol on his right hip. This
   man had a fishing pole next to him, did not appear to be fishing and appeared clearly
   out of place for the environment. (See Image 7)

   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 12 of
                                      38
                                                                           12




   Image 5 (L) – Is a still frame from plaintiff Taylor’s Go-Pro video taken just before the
   plaintiffs’ encounter with MBPD officers showing a fishing pole absent a tackle box with
   no one anywhere near the fishing pole on the pier (green arrow). Image 6 (R) shows
   plaintiff Philpot (gold arrow) standing next to a fishing pole with no tackle box in sight
   (green arrows).




             Image 7 – A still frame from plaintiff Taylor’s Go-Pro video of one of the armed
             Plaintiffs (yellow arrow) dressed in tactical BDU shorts (green arrow), with a
             fishing pole to his right side (gold arrow) but not engaged in fishing and

   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 13 of
                                      38
                                                                           13
            wearing a semiautomatic pistol (red arrow).




   Images 8 (L) and 9 (R) – Still frame photos taken from plaintiff Taylor’s Go-Pro video
   document plaintiffs (yellow arrows) including Taylor not engaged in fishing when
   contacted by Park Ranger Vinas. Fishing equipment seen (green arrows). Armed
   plaintiff (gun in red arrow) has Go-Pro camera affixed to his chest (gold arrow).




   Image 10 (L) and Image 11 (R) – Still frame photos from Taylor’s Go-Pro video showing
   that the plaintiffs were never engaged in the act of fishing during the entire video
   before contacted by Park Ranger Vinas or MBPD officers. Plaintiffs (yellow arrows) and
   fishing equipment (green arrows). Plaintiff Philpot is observed wearing a black “Florida
   Carry” T-shirt (gold arrow).

   Within sixteen minutes of receiving the call of armed men on the South Pointe Pier,
   MBPD Sergeant Buldoc, Unit #S991 arrived on site and immediately radioed for
   emergency restricted traffic. (MBPD CAD, p. 1 at 10:11:47 hours)


   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 14 of
                                      38
                                                                           14

   Two minutes after Sgt. Buldoc arrived, the reporting person Park Ranger Vinas radioed
   at 10:13:18 hours that there was another male subject armed with a handgun at the
   entrance to the South Pointe Pier. Having an armed subject at the entrance to a pier
   would be tactically considered to be closing off a “choke-point” to prevent the public
   from escaping an ambush, as well as posting a sentry to stall and ambush the
   approach of police into the targeted area. (MBPD CAD, p. 1)

   Within three minutes of Sgt. Buldoc’s arrival on scene, at 10:14:06 hours the supervisor
   radioed that he observed “multiple subjects with firearms on the South Pointe Pier.” This
   observation confirmed the initial information provided by Park Ranger Vinas, and
   elevated both the seriousness and exigency of the police response. (MBPD CAD, pp. 1,
   3 at 10:14:06, 10:18:34 hours)

   Within four minutes of Sgt. Buldoc arriving on scene, he requested a response from a
   patrol field commander. (MBPD CAD, p. 1, at 10:15:04 hours)

   The MBPD CAD Details Report documents that MBPD Unit #1084 advised dispatch that
   some type of “media” was on scene. (MBPD CAD, p. 3)

   The CAD records document that between 10:15:57 and 10:26:59 hours, multiple MBPD
   uniformed patrol officers responded to and arrived at the South Pointe Pier in response
   to multiple armed men suddenly appearing on the South Pointe Pier. 4 , 5, 6, 7, 8, 9, 10, 11,
   12, 13; PO Reports, Sgt. Buldoc, p. 22:1; PO Rivera, 35:1; PO Dominguez, p. 38:1; PO

   Ferbeyre, p. 43:1; PO Gavallas, p. 46:1; PO Mitchell, p. 49:1; PO Becelis, p. 52:1; PO
   Cano, p. 55:1; PO Salabarria, p. 58:1; PO Hicks, p. 61:1; PO Villamil, p. 71:1-2)

   The MBPD CAD Report Details documents that patrol commander Lt. Eduardo Garcia,
   Unit. L-751, arrived on scene at 10:25:23 hours. (MBPD CAD, p. 3)

   The concerns and tactical mindsets of the responding officers is clearly apparent as
   documented by the supplemental reports of the incident authored by Officers Ferbeyre
   and Salabarria who specifically state that they might be responding to “a potential
   active shooter situation.” (Reports, PO Ferbeyre, p.43:1; PO Salabarria, p. 58:1)

   The officers’ reports, supported by the MBPD CAD Call for Service Details Summary
   document that upon the arrival of Sgt. Buldoc and his officers arriving at the South
   Pointe Pier, they observed adult males on the pier armed with handguns plainly visible


   4 PO Salabarria arrives on-site, 10:15:57 hours, CAD, p. 1
   5 PO Cano arrives on-site, 10:16:04 hours, CAD, p. 1
   6 PO Garcia arrives on-site, 10:16:15 hours, CAD, p. 1
   7 MBPD Unit 1086 arrives on-site, 10:16:42 hours, CAD, p. 1
   8 MBPD Units 880 and 888 arrive on-site, 10:18:50 hours, CAD, p. 1
   9 PO Mitchell, Unit 1087 arrives on-site, 10:19:34 hours, CAD, p. 1
   10 MBPD Unit 740 arrives on-site, 10:22:29 hours, CAD, p. 1
   11 PO Bicelis, Unit 1086 arrives on-site, 10:24:38 hours, CAD, p. 1
   12 MBPD Unit 751 arrives on-site, 10:25:23 hours, CAD, p. 1
   13 MBPD Unit 10:37:04 arrives on-site, 10:37:04 hours, CAD, p. 1



   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 15 of
                                      38
                                                                           15
   in outside waistband holsters. These men were subsequently identified as plaintiffs
   Michael Taylor (hereafter referred to as “Taylor”), Christopher Philpot (hereafter referred
   to as “Philpot”), Steven Jenkins (hereafter referred to as “Jenkins), Jonah Weiss
   (hereafter referred to as “Weiss), Carlos Gutierrez (hereafter referred to as “Gutierrez),
   and Sean Devine (hereafter referred to as “Devine”), who are acknowledged
   members of the 2nd Amendment open carry activist group Florida Carry, Inc.

   Officer Villamil reports that Park Ranger Vilas had observed and contacted four adult
   males on the South Pointe Pier who were visible armed with exposed, holstered
   handguns. Ranger advised the men that no open carried firearms were allowed on the
   public pier. Ranger Vilas informed the men that the pier was posted with a sign
   prohibiting open carry firearms. (Report, PO Villamil, p. 71:1)

   Officer Villamil reports that plaintiff Taylor informed Park Ranger Vilas that openly
   carrying firearms on the pier was in fact lawful and attempted to provide some type of
   informational pamphlet to the ranger. Ranger Vilas told the plaintiffs that he was going
   to call the police to the pier because he was not familiar that any nuisances in the
   Florida open carry statute. (Report, PO Villamil, p. 71:1)

   Officer Villamil reports that upon arriving at the South Pointe Pier with Sgt. Bolduc and
   Officers Hicks, Rivera, and Garcia, they all observed several citizens exiting the pier and
   motioning to them where the armed men were. Officer Villamil reports that for purposes
   of officer safety, the officers approached the men with their guns drawn because the
   plaintiffs were clearly armed. The officers issued loud commands for the armed men to
   put their hands on their heads for officer and citizen safety so the men would not have
   access to their visible weapons. The officers then detained and handcuffed the men for
   officer safety. The officer’s statement is supported by the statements and reports of Sgt.
   Bolduc, p. 22:1, and Officers (Reports, PO Villamil, p. 71:2; Sgt. Bolduc, p. ; PO Rivera, p.
   35:1; PO Hicks, p. 61:1; Taylor video, timestamps: 11:40 – 11:50 Mins.) 14




   14   Michael Taylor Go-Pro video, YouTube.com/watch?V=4GYWORUPMOW

   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 16 of
                                      38
                                                                           16




   Image 12 (L) – A still photo from a Go-Pro video taken by one of the Open Carry
   plaintiffs. In this case showing armed MBPD officers (blue arrows) detaining plaintiff
   Philpot (gold arrow) and another unknown plaintiff (yellow arrow) at gunpoint. Image
   13 – (R) A still photo from the same Go-Pro video showing that immediately after the
   officers contacted the plaintiffs, the officers had either holstered their weapons, or had
   pointed them at the ground for safety (blue arrows show holstered or pointed
   downwards weapons). 15




   Images 14 (L) & 15 (R) - Still photo images from the same plaintiff’s Go-Pro camera
   video showing that immediately after the officers contacted plaintiff Philpot (gold
   arrow) and another plaintiff (yellow arrow), the officers had either holstered their




   15   Unknown plaintiff’s Go-Pro YouTube video, https://www.youtube.com/watch?v=qvdyG3T_w9Y

   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 17 of
                                      38
                                                                           17
   weapons, or had pointed them at the ground for safety (blue arrows show holstered or
   pointed downwards weapons). 16

   Officer Rivera reports that after providing cover for his fellow officers while contacting
   the armed men, he, and Officers Villamil and Garcia handcuffed, disarmed, and
   searched three of the men. He personally removed one semi-automatic pistol from one
   of the armed men, cleared the weapon and found it to be fully loaded with a
   magazine of ammunition and one round inside the firing chamber. (Report, PO Rivera,
   p. 35:1)

   Officer Hicks reports that while providing security of the detained men, plaintiff Gutierrez
   advised him that he had another pistol concealed inside a right front pants pocket. He
   states that Gutierrez asked him if he could remove the pistol from Gutierrez’s pants.
   Officer Hicks states that he removed the pistol from the right front pants pocket of
   Gutierrez’s pants and then secured the firearm. (Report, PO Hicks, p. 61:1; Dep.
   Gutierrez, pp. 55:7-23; 56:1-21)

   Sgt. Bolduc states that once the armed men they had first observed had been
   detained, handcuffed for officer/citizen safety, searched for weapons and the mens’
   weapons had been secured, he directed his officers to conduct wants, warrants and
   records checks on the men and to also conduct records checks on all of the firearms
   removed from the men. The sergeant states that he had also requested that a field
   commander respond to the scene. This was done for both supervision and procedural
   consultation. (Report, Sgt. Bolduc, p. 22:1)

   The MBPD CAD Detail report documents that at 10:29:36 hours, dispatch advised that
   MBPD patrol Unit #991 advised that more armed men might be coming onto the pier in
   regards to “open carry.” 17 Officers Villamil and Rivera reports that while the first group of
   formerly armed men were being detained and records checks were being conducted,
   the officers learned that two additional men, at least one of whom was armed, had
   shown up on the pier. Officers Villamil and Garcia who were providing security for
   officer and citizen safety went over to the pier entrance to detain, secure, and search
   those men as well. The officer reports that at this point, patrol Lieutenant Garcia arrived
   on-site. (Report PO Villamil, p. 71:3; PO Rivera, p. 35:1)

   Lt. Garcia ordered that the South Pointe Pier be closed to further visitors for the
   remainder of the day and that for purposes of citizen safety, officers would be posted
   on the pier and inside of South Pointe Park. (MBPD CAD, p. 3 at 10:32:19 hours and
   11:57:43 hours; Report PO Rivera, p. 36:3; PO Cano, p. 55:1)

   The MBPD CAD Details Summary documents that approximately nearly one hour after it
   was reported that armed men had suddenly appeared on the South Pointe Pier, a man
   identifying himself as Florida Open Carry organization’s General Counsel, Attorney Eric
   Friday contacted the MBPD front desk in reference to the incident involving the armed
   plaintiffs who had by that time had already been detained, handcuffed, and searched

   16   Unknown plaintiff’s Go-Pro YouTube video, https://www.youtube.com/watch?v=qvdyG3T_w9Y

   17   MBPD CAD CFS Detail Report, p. 3 at 10:29: 36 hours.

   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 18 of
                                      38
                                                                           18
   for weapons. The CAD record shows that Mr. Friday was referred to the patrol shift
   commander. (MBPD CAD, p. 3; Events starts at 09:55:30 hours and Eric Friday contacts
   MBPD at 10:49:20 hours)

   However, plaintiff Taylor’s Go-Pro video documents that Taylor actually called attorney
   Eric Friday to advise him that the plaintiff were expecting an encounter with Miami
   Beach PD officers after having been contacted by Park Ranger Vinas and before MBPD
   officers even arrived on-scene. Therefore, Attorney Friday was completely aware of the
   pending encounter with officers, but did not contact MBPD until sometime after police
   had already encountered and detained the plaintiffs. (Taylor video, timestamps: 10:50
   Mins., See Image 17)




   Image 16 (L) – Still frame photo of plaintiff Michael Taylor from his YouTube posted video
   of the incident. Image 17 (R) – Still frame photo from Taylor’s video documenting him
   calling Attorney Friday on his cellphone before the arrival of MBPD officers.
   (Taylor video, timestamp: 10:50 Mins) 18

   Officer Hicks states that while the men were being detained and an investigation into
   the men being armed was being conducted, plaintiff Philpot advised that he was thirsty
   and asked Officer Hicks if the officer could get a bottle of water out of Philpot’s cooler
   and assist him in drinking it. Officer Hicks states that he accommodated Philpot with his
   request, as well as the plaintiff’s request that his hat be removed from his head.
   (Report, PO Hicks, p. 61:2)

   Patrol Sergeant Salabarria reports that on the morning of the incident, he was the
   supervising patrol sergeant for Patrol District 4. Due to the nature of the call for service
   about armed men on the South Pointe Pier, he responded to assist Sgt. Bolduc and his
   patrol team because he did not know if this was going to be an active shooter
   situation.



   18   Michael Taylor Go-Pro video, YouTube.com/watch?V=4GYWORUPMOW

   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 19 of
                                      38
                                                                           19
   Sgt/ Salabarria states that upon his arrival on the pier, he observed several men to be
   detained. He observed that Sgt. Bolduc and his patrol team were conducting a
   criminal investigation. Once he established that the scene and incident were under
   control, he cleared the scene and returned to his patrol district. He took no law
   enforcement actions at the scene. (Report, Sgt. Salabarria, p. 58:1-2)

   Officer Ferbeyre reports that once the formerly armed men had been detained, he
   stood by for officer/citizen safety while other officers conducted their criminal
   investigation. He states that plaintiff Taylor complained that his shoulder was hurting
   and officers radioed for Miami Beach Fire Rescue to respond to examine and treat
   Taylor. (Report, p. 43:1)

   Officer Ferbeyre states that he personally escorted plaintiff Taylor to the entrance of the
   pier so he could be seen by Fire Rescue. The paramedics determined that Taylor was
   suffering from an old shoulder injury and provided Taylor with an ice pack to ease his
   soreness. Officer Ferbeyre then accommodated Taylor by placing a second set of
   handcuffs on his wrists (“double-cuffing”) to ease any pressure on the plaintiff’s
   shoulders. 19, 20

   Officers Ferbeyre and Gavallas report that after Taylor had been seen by Fire Rescue,
   they noticed that he was sweating. The officers then accommodated the plaintiff by
   escorting him to a nearby patrol car with the air conditioning running. They then placed
   Taylor inside the patrol car so he could cool down. (Reports, PO Ferbeyre, p. 43:1; PO
   Gavallas, p. 46:2)

   Plaintiff Michael Taylor states that he has prior criminal arrests for disorderly conduct
   resulting from intoxication and fight with a cab driver in 2000. He states that he injured
   his shoulder when police placed him into a patrol car. He has also has an arrests for
   possession of cocaine and marijuana in 1997 and 2002. He states that he has been
   diagnosed with a pre-existing rotator cuff problem from another incident in 2018 where
   he again injured his shoulder. (Dep. Taylor, pp. 10:1-23; 11:11-24; 14:1-25; 19:1-24)

   Mr. Taylor has a history of being involved in open carry activist demonstrations. He
   testifies that he has been demonstrating at least once every other month while
   advocating for Open Carry and the 2nd Amendment with other demonstrators. His
   testimony documents that he has had numerous contacts with law enforcement while
   demonstrating advocating Open Carry from 2007 up to the Miami Beach incident. He
   lists the cities where he has demonstrated advocating for Open Carry as Orlando,
   Tampa, Naples and Rivera Beaches, Port Orange, Fort Pierce, Port St. Lucie, Jupiter,
   Stuart, Lake Worth, Latana and Ocala. (Dep. Taylor, pp. 33:1-25; 35:1-23; 36:4-23; 38:9-
   25; 39:1-17; 40:19-23)




   19 “Double-cuffing,” refers to the linking of a second or multiple sets of handcuffs together on a
      mechanically restrained suspect to ease any physical pressure on wrists or shoulders. This is a
      nationally recognized, trained, accepted, and applied restraint technique.
   20 “Arrest, Control & Restraint Tactics Instructor/End User Manual,” Martinelli, Ron, Ph.D., © 1986 –

      2009

   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 20 of
                                      38
                                                                           20
   Mr. Taylor testifies that during his Open Carry demonstrations, he had had police draw
   their weapons on him and other protesters before in Latana. He states that he has also
   been detained and handcuffed for extended periods of time of at least thirty minutes
   on prior occasions in Latana and St. Lucie. (Dep. Taylor, pp. 39:1-17; 40:5-25)

   According to Mr. Taylor, whenever he is involved in an Open Carry/2nd Amendment
   protest, he is carrying his fishing pole and was engaged in fishing. (Dep. Taylor, p. 42:1-
   22)

   Mr. Taylor testifies that he had heard about the Miami Beach South Pointe Pier Open
   Carry event scheduled for 06-24-18 in the Florida Carry Forum Facebook Group. He
   states that he has created flyers for Open Carry demonstrations in the past, but did not
   do the one for the Miami Beach event. He states that he did not contact the City of
   Miami Beach to advise them he was coming to the South Pointe Pier armed before
   doing so on the date of the incident. (Dep. Taylor, pp. 44:1-7; 45:3-24; 51:17-20; 52:16-20)

   Mr. Taylor states that the purpose of the Open Carry events is to express 2nd
   Amendment rights to keep and bear arms while fishing. He states that he did not
   expect the police to show up. He speculates that Florida Carry’s attorney Chris Friday
   had contacted the City of Miami Beach prior to the planned event, which is something
   Taylor believes the organization “always does” prior to an event. (Dep. Taylor, pp. 52:16-
   20; 59:1-22)

   Mr. Taylor testifies that on each occasion he has participated in an Open Carry event,
   he wears a “Go-Pro” video camera. He states that all of the interactions with police are
   recorded and then uploaded to the YouTube video streaming social media platform.
   He describes himself as an “activist” and indicates in a YouTube posted video of the
   incident that his objective was “I wanted to bring light to the (Open Carry) law.”
   (Taylor video, timestamps: 01:45 – 02:00 Mins.) 21

   Mr. Taylor states that on the day of the incident on the South Pointe Pier, he had
   brought a fishing rod and reel, along with squid bait and a weight. He also possessed
   informational flyers on the Open Carry event to pass out to pedestrians. He states that
   he observed boats in the inlet, but no cruise ships while on the pier, He testifies that he
   was fishing when contacted by MBPD. (Dep. Taylor, pp. 64:1-16; 65:1-23; 66:2-25; 67:16-
   25)

   Mr. Taylor acknowledges that he and his group were armed and demonstrating on a
   pier overlooking the Government where tens of thousands of passengers on cruise ships
   travel through on a regular basis. He acknowledges that they were demonstrating near
   a U.S. Coast Guard station and near a beach where there were thousands of people.
   (Taylor, pp. 122:18-21; 123:14-25; 125:1-6)

   Mr. Taylor testifies that when contacted by police he and the other plaintiffs did not
   have fishing poles in their hands, but says the poles were nearby. (Dep. Taylor., p.
   132:11-12)


   21   Michael Taylor Go-Pro video, YouTube.com/watch?V=4GYWORUPMOW

   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 21 of
                                      38
                                                                           21

   Mr. Taylor testifies that no one else on the pier were wearing guns but him, his group,
   and the police officers. (Dep. Taylor, p. 147:1-7)

   Mr. Taylor recalls that when he was first contacted by a park ranger, he tried to give the
   ranger an informational pamphlet after he and the other men were detained, but the
   ranger declined to accept it. (Dep. Taylor, p. 68:1-5)

   Mr. Taylor states that one of the officers who detained him told him that there was a
   sign on the pier that said that firearms were not allowed on the pier. (Dep. Taylor, p.
   158:1-23)

   Plaintiff Christopher Philpot recalls that on the day of the incident, he was attired in a
   “Florida Carry” T-shirt. He states that his main reason for coming to the pier was to
   “exercise their God-given right to open carry a firearm and to educate the public on
   this right” while fishing. (Dep. Philpot, pp. 28:2-10; 31:1-22)

   Mr. Philpot states that he sent an email with an attachment to MBPD Chief of Police
   Daniel Oates with a copy to the City Attorney regarding the planned event. He
   acknowledges that he knew his email had been rejected because he had received
   back a daemon that his emails had not been accepted. He states that he re-sent the
   emails but did not hear back from anyone. He states that he also contacted the Florida
   Wildlife Command (FWC). Mr. Philpot testifies that he was never able to confirm that
   anyone received any of his emails. He states that he did receive a response from
   Florida Wildlife Command thanking him for letting them know about the open carry
   event. (Dep. Philpot, pp. 33:11-24; 34:1-23; 35:22-25)

   Mr. Philpot testifies that Florida Carry, Inc. requires members to contact responsibles in
   any area that they are demonstrating in. Philpot recalls that he spoke to Florida Carry,
   Inc. board member Kevin Sona prior to the Miami Beach event and was instructed to
   send a letter to officials. He states that he was not on the pier to distribute pamphlets,
   but if someone asked, he would explain open carry rights while fishing, hunting, or
   camping. (Dep. Philpot, pp. 36:1-25; 37:2-22; 48:7-24)

   Mr. Philpot states that he came to the South Pointe Pier with co-plaintiff Sean Devine.
   He testifies that he brought with him a fishing pole, tackle bag and a cooler. He recalls
   casting his line into the water and held his pole “on and off” for about thirty to forty-five
   minutes before the men were contacted by a park ranger. However, Philpot’s
   statement regarding fishing is not supported by plaintiff Taylor’s video of the
   circumstances of the incident. (Dep. Philpot, pp. 50:6-22; 51:1-8; 53:1-9; 56:1-16; Taylor
   video: 01:45 – 11:40 Mins.; See Images 4, 8-9) 22

   Mr. Philpot states that a park ranger approached the armed men and told them that
   they could not openly carry handguns. He recalls that plaintiff Taylor tried to hand the
   ranger a flyer with the Florida statute about the open carry of firearms fishing, but the
   ranger disagreed and then got on his cell phone. Philpot’s statement is supported by


   22   Michael Taylor Go-Pro video, YouTube.com/watch?V=4GYWORUPMOW

   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 22 of
                                      38
                                                                           22
   Taylor’s Go-Pro video. (Dep. Philpot, p. 57:1-14; Taylor video, timestamps: 02:50 – 4:13
   Mins.)

   Mr. Philpot testifies that the park ranger left the group and within ten to twelve minutes,
   the group were approached by four uniformed MBPD officers pointing guns at them.
   Although Philpot’s testifies that “chaos ensued” during the initial encounter, his
   statement is not supported by plaintiff Taylor’s video of the encounter. (Dep. Philpot,
   pp. 77:7-23; 78:1-19; 79:11-25)

   Taylor’s video documents that the MBPD officers approached Philpot, Taylor and
   another unknown armed plaintiff and clearly ordered the men to put their hands on top
   of their heads and, “Do not touch your guns!” The video documents the plaintiffs
   complying with the order, being detained and handcuffed. The officers are seen to be
   either immediately reholstering, or pointing their weapon(s) towards the ground and not
   on the plaintiffs. The encounter to the point of detention is observed to be direct and
   orderly, absent any officiousness, harshness, or excessiveness in the manner in while the
   men are physically controlled and mechanically restrained. In fact, Philpot, who is a
   man of large stature testifies that the officers used two sets of handcuffs to restrain him.
   (Taylor video, timestamps: 11:40 – 12:20 mins.; See Images 10 – 13; Dep. Philpot, p. 81:19-
   23)

   The discovery evidence documents that under the supervision of Lt. Garcia, Sgt. Bolduc
   and his officers continuously investigated the status of the formerly armed plaintiff’s,
   their weapons and whether it was in fact lawful for the men to possess openly carried
   firearms on their persons while on the public pier. The evidence further shows that Sgt.
   Bolduc and his officers sought out the advice of Miami Beach PD command staff to
   provide them with direction and instruction as to how to conduct their investigation.
   (Sgt. Bolduc, p. 22:1)

   The discovery evidence documents that sometime after Lt. Garcia had arrived and the
   officers investigation was completed, it was determined that the plaintiffs had
   committed no violations of Florida statutes. The men were then released from custody
   and had their weapons and miscellaneous accessories and property returned to them
   with written property release sheets. (Reports Sgt. Bolduc, p. 22:1; PO Villamil, p. 71:3; PO
   Mitchell, p. 49:4; PO Rivera, p. 36:3; 37:1)

   The discovery evidence, supported by the MBPD CAD CFS Details Report indicates that
   all of the plaintiffs were released from detention with their weapons and property
   returned to them approximately 2 hours after initial contact.

   Subsequent to the detains of the plaintiffs and the investigation of their actions at the
   South Pointe Pier, the plaintiffs through their organization Florida Carry, Inc. filed a
   federal civil rights tort under Title 42 §1983 USC alleging unlawful detentions and
   unlawful searches and seizures of the plaintiffs.




   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 23 of
                                      38
                                                                           23
                 ANALYSIS OF INCIDENT, POLICE PRACTICES AND LAW ENFORCEMENT
                            ACTIONS TAKEN – EXPERT’S OPINIONS & FINDINGS

   Finding & Opinion #1 – The defendant Miami Beach Officers’ calculus of reasonable
   suspicion to detain the plaintiffs for suspicion of criminal activity was consistent with
   Florida State Statutes; their law enforcement training; and nationally trained,
   recognized and applied professional law enforcement practices and standards of
   care. The circumstances, statements, facts, and forensic evidence that support this
   finding and opinion are as follows:

   1. Officers in Florida and nationally are taught that during the course of any
      investigation and encounter with an individual, they should balance and reconcile
      a subjects behavior, the circumstances, facts, statements, and evidence observed
      with exculpatory versus criminal behavior. Based upon these criteria, an officer’s
      suspicions that a subject is involved in criminal and/or threatening behavior
      decreases or increases during the course of the encounter.

   2. Officers receive training that they can form their calculations for reasonable
      suspicion, detentions, probable cause, and arrests from information provided by
      reliable report persons and witnesses including other officers, and municipal workers.

   3. Officers are taught that the courts have ruled that officers often receive information
      from reporting persons and witnesses that is incomplete or inaccurate.

   4. Officers are taught that “probable cause,” has been defined by the U.S. Supreme
      Court as, “where facts and circumstances within the officer’s knowledge, and of
      which they have reasonably trustworthy information as sufficient in themselves to
      warrant a belief by an (officer) of reasonable caution that a crime is being
      committed.” 23

         Specific, articulable, facts and circumstances are “objective” and not subjective in
         nature.

   5. Officers receive training in the basic police academy and during periodic training in
      laws of arrest and search and seizure that they can stop and detain a citizen if they
      are aware of or observe specific articulable facts or circumstances that connect
      that citizen with suspicious or criminal activity. (MBPD SOP #001)

   6. Officers are taught that they can detain and arrest for any crime that they
      reasonably believe will occur, is occurring in their presence, or has occurred,
      depending upon the nature of that crime. (MBPD SOP #001, p. 1; CALEA Stds. 1.1.4,
      1.2.1, 1.2.3, 1.2.5a, 1.2.7)

   7. Officers are taught that they can affect the arrest for any misdemeanor or felony
      crime occurring in their presence. (MBPD SOP #001, p. 2 (C)(1), (D)(1); CALEA Stds.
      1.1.4, 1.2.1, 1.2.3, 1.2.5a, 1.2.7) 24

   23   “Probable cause,” cite: Brinegar v. U.S., 338 U.S. 160 (1949)
   24   Bryant v. State, 155 So. 2d 396, at 399 (FL DCA 1963)

   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 24 of
                                      38
                                                                           24

   8. Officers are taught that they must balance their observations, information, and
      evidence in determining what is exculpatory or otherwise innocent behavior; as
      opposed to what is suspicious and/or criminal behavior in establishing reasonable
      suspicion to detain and/or probable cause to arrest.

   9. Officers are trained that “reasonable suspicion” and “probable cause” are
      objective standards of proof. (MBPD SOP #001, p. 2(D)(1); CALEA Stds. 1.1.4, 1.2.1,
      1.2.3, 1.2.5a, 1.2.7) 25

   10. Officers are trained in the laws of arrest and search and seizure classes that the
       United State Supreme Court has ruled that “the Fourth Amendment requires only a
       reasonable assessment of the facts, not a perfectly accurate one.” Officer are
       taught that an officer’s mistaken belief can serve as reasonable suspicion or
       probable cause to justify a detention. 26

   11. Police officers are trained that they can base discretionary decisions relating to laws
       of arrest, search and seizure and the use of force in part upon their “collective
       knowledge” of professional education, training, and experience. This collective
       knowledge extends to include all observations they make during their moment-by-
       moment encounter with subject(s) they are seeking to detain, investigate or arrest.
       (MBPD SOP #001, p. 3(D)(2)a, b, c; CALEA Stds. 1.1.4, 1.2.1, 1.2.3, 1.2.5a, 1.2.7)

   12. In the immediate case, the “collective knowledge” and facts that Detectives
       Balciero and Gaitan relied upon to contact and arrest suspect Johnson were as
       follows:

         (a) The officers received a radio call for service (CFS) from Miami Beach PD 9-1-1
             Emergency Dispatch that several armed men openly carrying firearms were in
             the South Pointe Park. The reporting person was City of Miami Beach Park Ranger
             Vinas. While responding to the scene, the location of the armed men was
             changed to the South Pointe Park Pier.

         (b) On the date of this incident, a City of Miami Beach sign prohibiting the
             possession of firearms was prominently posted at the entrance of the South
             Pointe Pier. Unknown to the officers, this sign prohibiting the open carry of
             firearms was obsolete and had not been amended to reflect changes in the
             Florida statute §790.25(3)(h), which allows citizens who are engaged in fishing,
             hunting, or camping to possess “open carry” firearms.

         (c) There is evidence that at least two of the officers, Sgt. Salabarria and Officer
             Ferbeyre were concerned that the officers might be responding to a potential
             active shooter situation. (Reports, PO Ferbeyre, p.43:1; PO Salabarria, p. 58:1)

             In understanding the tactical mindset of the responding officers, it is important to
             note that at the time of this incident, there had been over 130 previous active

   25   Ibid., Bryant v. State
   26   Cashman, 216 F.3d at 587

   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 25 of
                                      38
                                                                           25
           shoot/mass murder incident in Florida. In 2014, there had been 16 active
           shootings/murders; in 2015, there had been 25 including the Pulse Night Club
           where one active shooter had killed 49 and wounded 53 people; in 2017, there
           had been 24 mass shootings/murders and in 2018 which was the year of this
           incident, there had been 30 active shooter/mass murders including one suspect
           who killed 17 children and wounded nearly 30 at Margorie Stoneman Douglas
           High School. 27, 28

        (d) The South Pointe Park and Pier is known as a place to recreate, walk, jog, fish
            and bird and ship watch. It is not an area one associates with openly carrying
            firearms. As previously discussed, the pier is immediately adjacent to a major
            shipping zone/harbor, relatively near and in the line of sight of passing cruise
            ships, a tour ship and commercial vessel passageway and a U.S. Coast Guard
            station; all of which would be classified as “soft targets” for domestic and
            international terrorists.

        (e) Based upon how officers in MBPD and nationally are trained, it would have
            been consistent with their training for them to expect a city Park Ranger who’s
            jurisdiction is South Pointe Park to be aware of Florida State Statutes pertaining to
            the possession of open carry firearms on South Pointe Park Pier. It would have
            consistent with the officers’ training in laws of arrest/search and seizure to
            consider Park Ranger Vinas to be a reliable witness/reporting person.

        (f) The discovery evidence documents that as Sgt. Buldoc and his uniformed
            officers arrived on the pier, they were directed by citizens and Park Ranger Vinas
            to the location of the armed plaintiffs.

        (g) The discovery evidence including plaintiff Taylor’s Go-Pro video documents that
            when Sgt. Buldoc and his officers arrived, none of the plaintiffs were engaged in
            fishing; no tackle boxes or bait can were near plaintiff Philpot or two unidentified
            plaintiffs who were standing near the pier railing. Plaintiff Taylor was not engaged
            in fishing whatsoever. All of the plaintiffs were armed with exposed, holstered
            semiautomatic handguns. From what can be observed in plaintiff Taylor’s video,
            the plaintiffs were the only persons seen on the pier who were armed. Such an
            observation would have been highly suspicious and would have increased,
            rather than decreased the officers’ suspicions that criminal activity was afoot.
            (Taylor video, timestamps: 02:00 – 11:35 Mins.; 11:50 – 14:03 Mins.)

        (h) Sgt. Buldoc and his officers were already aware that Park Ranger Vinas had
            already contacted the armed plaintiffs, so it would have been highly suspicious
            and increased rather than diminished the suspicions of any reasonably trained
            officer upon encountering plaintiff Taylor that criminal activity was possibly
            occurring when Taylor exclaimed as the officers approached him with guns
            drawn, “I’m not resisting. I don’t even know what’s going on.” (Taylor video,
            timestamps: 11:50 – 12:30 Mins.) 29

   27 Gun Violence Active Tracker, 10-27-18
   28 “Response to Active Shooters” presentation, Martinelli, Ron, Ph.D., © 2019, ETCforensic
   29 Michael Taylor Go-Pro video, YouTube.com/watch?V=4GYWORUPMOW



   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 26 of
                                      38
                                                                           26

      (i) The fact that several of the armed plaintiffs were wearing chest mounted Go-Pro
          cameras - would have increased, rather than diminished the trained officers’
          suspicions that a possible active shooter encounter was potentially taking place.
          Officers are trained that members of anti-government subversive groups, militias
          and domestic and international terrorists often wear or use video cameras to
          video record their terrorist acts and then post them later upon the internet.
          (Taylor video, 11:40 – 11:50 Mins.; See Images 9, 10, 14, 15, 17)

      (j) The officers were aware that multiple armed men were reported to be on and
          coming to the pier. One armed subject was reported to be posted at the
          entrance of the pier which any reasonably trained officer would have
          recognized as the “choke point” of the relatively narrow pier. Blocking choke
          points for the purpose of creating a “fatal funnel of fire” to ambush responding
          officers, or innocent citizens seeking to flee from an active shooter/mass murder
          site is known to be a common terrorist tactic. This information would have
          increased, rather than diminished any reasonably trained officers’ suspicions that
          criminal activity was occurring in their presence.

      (k) Exigent circumstances and community caretaking responsibility – A combination
          of information from a reliable source (Ranger Vinas) that multiple armed men
          had appeared on South Pointe Pier; the strategic location of the pier with regard
          to multiple “soft targets” for a potential active shoot/mass murder or terrorist
          threat scenario; the fact that multiple armed men did not fit the normal visitor
          demographic for the park and pier; the fact that none of the armed men
          appeared to be actively engaged in fishing and several were wearing Go-Pro
          video cameras; one of the armed men appeared to be posted at a choke point
          on the pier with more armed men possibly arriving, all created a circumstance of
          exigency to immediately intervene for citizen and officer safety, by detaining the
          armed men for possibly criminal violations.

      (l) The discovery evidence reviewed indicates that based upon the defendant
          officers’ law enforcement education, training, and experience, in consideration
          of the aforementioned circumstances, observations and information the officers
          had to work with at the time, their detentions of the plaintiffs while they
          investigated the applicability of FL Statute §790 would not violate the law were
          objectively reasonable.

   13. Based upon my law enforcement and forensic education training and experience, I
       find and opine to a reasonable degree of professional probability the following:

       (1) Based upon the defendant officers’ collective knowledge of their information,
           circumstances, observations, and facts they had at the time that they decided
           to detain the plaintiffs, the officers’ law enforcement actions in detaining the
           plaintiffs was consistent with their law enforcement training and recognized,
           accepted, and applied codified law enforcement practices and standards of
           care.



   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 27 of
                                      38
                                                                           27
   Finding & Opinion No. 2 – Circumstances created by the plaintiffs and lengthened by
   police department officials caused the defendant officers’ to detain the plaintiffs for
   over two hours. The defendant law enforcement officers’ actions in detaining the
   plaintiffs were consistent with their education, training, and experience, as well as
   codified law enforcement practices and standards of care. The information,
   circumstances, statements, facts, and evidence that supports my finds and opinion are
   as follows:

   1. Review Findings & Opinions No. 1.

   2. Sgt. Bolduc and the defendant officers were forced to deal with a choreographed,
      planned event scheduled by the Florida Carry, Inc. organization. The plaintiff activist
      actors and attorneys acted in bad faith in their attempt to “educate” the City of
      Miami Beach, the police department and the defendant officers on 2nd
      Amendment and Open Carry firearms laws. The bad faith actions of the plaintiffs in
      concert with police administrators providing oversight of the officers’ detention
      created a situation that lengthened the detention of the plaintiffs.

   3. Officers are trained that the appropriate investigative protocol during a detention
      where the elements of a statutory violation are in question by those detained is to
      consider and attempt to reconcile various elements of any and all perceived
      violations before releasing persons from detention, or taking them into custody by
      arrest.

   4. In the immediate case, the discovery evidence documents that Sgt. Bolduc and his
      officers had reasonable cause to believe that the plaintiffs may have violated
      Florida Statutes pertaining to the possession of firearms in a public setting in violation
      of FL §790.053 “Open Carry of Weapons – Prohibited.” In addition to the possible
      open carry violation, the officers also needed to make sure that the plaintiffs were
      clear of wants and warrants, that the weapons secured from the plaintiffs were not
      stolen, that it was lawful for the plaintiffs to be in possession of firearms and that they
      all possessed valid fishing licenses. (FL §§790.25; 790.33; Reports, PO Villamil, 71:2-3)

   5. The evidence reviewed documents that the investigative process of conducted
      computer records checks on the plaintiffs and their weapons took longer as
      additional armed Florida Carry, Inc. members arrived on the pier and officers had to
      repeatedly break away to engage, detain and escort them back to where other
      officers were conducting records checks. Additionally, plaintiff Taylor complained of
      pain in his shoulder, so officers called Miami Beach Fire Rescue to examine and
      treat him at the scene. After Taylor was treated for his shoulder pain, Officers
      Ferbeyre and Gavallas accommodated Taylor by escorting him to a nearby air-
      conditioned patrol car so Taylor could cool down. (Reports, PO Ferbeyre, 43:1; PO
      Gavallas, 46:1)

   6. The evidence reviewed documents that immediately after the plaintiffs were
      detained, Plaintiffs Taylor and Philpot advised the officers that they were lawfully
      carrying exposed firearms. The evidence indicates that Taylor attempted to inform
      the officers of the Florida Open Carry Statute exemption (FL §790.25(3)(h)). However,
      the evidence documents that Taylor’s attitude was snarky and condescending

   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 28 of
                                      38
                                                                           28
      which appeared to prolong the detention while a field commander and then police
      administrators were contacted for consultation. (Report, Sgt. Buldoc, p. 22:1; Taylor
      video, timestamps: 11:40 – 25:00 Mins.)

   7. Plaintiff Taylor testifies and admits that he was “angry and showing the police his
      frustration.” He states that “he does not remember” telling police, “You are going to
      make me rich” in his Go-Pro video of the incident. Taylor states that the members of
      his group may have told him to calm down but he was not listening to them
      because he was so frustrated. He denies that he was “yelling” at the officers during
      his detention. Rather, he characterizes his tone and content as “Voicing his opinion.”
      (Dep. Taylor, pp. 82:9-21; 84:2-25)

   8. Plaintiff Steven Jenkins testifies that he told Taylor to calm down and that Attorney
      Eric Friday would “rescue them” during his interaction with police.
      (Dep. Jenkins, p. 62:6-16)

   9. The evidence reviewed documents that the defendant officers never broke
      intentionally broke away from or slowed down their investigation of the possible
      offenses they were investigating, except for times when the plaintiff’s actions
      created distractions such as more armed men arriving at the pier.

   10. The video produced by plaintiff Taylor documents that at all times from the point
       that Park Ranger Vinas and later when Sgt. Buldoc and the defendant officers
       contacted, detained, handcuffed, searched, and began investigating what they
       believed to be possible criminal offenses, the officers’ attitudes, language,
       deportment were patient, professional, non-officious and accommodating.

   11. Once it had finally been determined that the plaintiffs’ were not in violation of the
       Florida Open Carry statute and that they were in lawful possession of their firearms,
       Lt. Garcia directed that the men be freed from detention and their weapons
       returned to them. The plaintiffs were then provided with receipts for the seized
       weapons and property. (Reports, Sgt. Buldoc, p. 22:1; PO Rivera, p. 36:36:3; 37:1; PO
       Mitchell, p. 49:1; PO Becelis, p. 52:2; PO Villamil, p. 71:3)

   12. At this time, due to the fact that depositions of MBPD administration members have
       not yet been taken in this matter, I cannot provide any facts or information as to
       what additional investigative or legal consultation or oversight was provided by the
       MBPD Chief of Police or any of his administrative subordinates. Accordingly, I reserve
       the right to supplement this Report to specifically address this issue upon receipt and
       review of additional information as it becomes available.

   13. Based upon my law enforcement and forensic education training and experience, I
       find and opine to a reasonable degree of professional probability the following:

      (a) The investigation of initial beliefs of a criminal violation of the Florida Open Carry
          statute was conducted in a professional manner, consistent with trained,
          recognized, accepted, and applied codified law enforcement practices and
          standards of care in Florida and nationally.


   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 29 of
                                      38
                                                                           29
        (b) Officers are taught that they may detain subjects suspected of a criminal
            offense(s) for a period of time while they diligently pursue a means of
            investigation that it likely to confirm or dispel the suspicion during which time the
            detention was necessary. If during the course of the stop an officer(s) acquires
            suspicion that a detainee(s) may have committed a different crime, the
            detention may be extended for a reasonable time to verify or dispel that
            suspicion. 30, 31

        (c) Due to the unique circumstances of the encounter between an activist Open
            Carry organization and the officers, as well as plaintiff Taylor’s questionable,
            angry, abrasive, and condescending attitude, it was reasonable for the
            defendant Sgt. Bolduc and his patrol officers to be highly suspicious of Taylor and
            Philpot and not to accept the men’s word or an advocate pamphlet they
            attempted to present to the officers, justifying their actions being armed on the
            pier.

        (d) Much of the evidence reviewed documents the unique circumstances of the
            plaintiffs’ detention, the distractions caused by multiple armed activist Florida
            Carry members appearing at different times on the pier, the obvious officer
            safety issues involved and the defendant supervisors and officers’ attempts to
            conduct and complete an investigation involving multiple subjects, dealing with
            medical accommodations for plaintiff Taylor, while at the same time attempting
            to follow the guidance of a field commander and police administrators who
            were downtown and physically disengaged from the incident site. These
            difficulties caused the detentions of the plaintiffs to be prolonged.

        (e) The totality of the evidence I have reviewed documents and indicates that Sgt.
            Bolduc’s and the defendant officers’ law enforcement actions during the
            detention and investigation of the officers’ believe that the plaintiffs’ had
            violated the Florida Open Carry statute was consistent with trained, recognized,
            accepted, and applied codified law enforcement practices and standards of
            care in Florida and nationally.


   Finding & Opinion No. 3 – The defendant officers’ uses of handcuffing/restraint force
   upon the plaintiffs was consistent with their law enforcement education, training and
   recognized, accepted; and applied codified law enforcement practices and
   standards of care. The information, circumstances, statements, facts, and forensic
   evidence that support my findings and opinion are as follows:

   1. Officers nationally and in Florida are taught in law enforcement academies and in
      periodic Office training that they can use whatever force is objectively reasonable
      to effect an arrest, prevent escape, and/or overcome a suspect’s resistance. 32



   30 United States v. Sharpe, 470 U.S. 675 (1985)
   31 Arizona v. United States, 567 U.S. 387 (2012)
   32 Graham v. Connor, 490 U.S. 386, 396-97, 109 S.Ct. 1865, 1872, 104 L.Ed.2d 443 (1989)



   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 30 of
                                      38
                                                                           30
   2. Officers are taught that they need not necessarily use the least intrusive level of
      force when attempting to effect a detention or arrest. Again, they learn that
      whatever level(s) of force they use must be objectively reasonable. 33, 34, 35, 36, 37,   38



   3. Officers are taught that when considering non-force or forceful responses to a
      subject’s resistance they must balance the “government need” against the
      “intrusion upon the individual.” 39

   4. Officers are taught that the “reasonableness” of any use of force must be judged
      from the perspective of an objectively reasonable officer on the scene and his
      understanding of the “totality of circumstances.” An officer’s calculus in their
      decision to use force, including deadly force, includes the emergent nature of the
      circumstances and the need to decide about the use of force under rapidly
      developing events or occurrences; as compared to a review of events in hindsight. 40

   5. Officers are taught that officers and civilians need not retreat or desist from their
      efforts to defend themselves against persons who threaten them, nor shall they be
      deemed to be an “aggressor” or lose their right to self-defense using reasonable
      force to protect themselves and/or others against a possible deadly force threat.

   6. Officers in the Miami Beach Police Department are taught that it would be
      objectively reasonable to display or use deadly force if they reasonably believed
      that they were facing a circumstance where they, another officer and/or a third
      person were in imminent danger of serious bodily injury or death; and/or to prevent
      serious felonies. 41, 42

   7. Officers are taught in the academy and during Office update Use of Force training
      that prior to the deployment of force, when they are considering which force
      option(s) to select, they must consider the following: 43

        1. The severity of the crime.
        2. Does the subject pose a physical threat to the Officer(s), or a 3rd person.
        3. What level of resistance is the subject using against the Officer(s).
        4. Is the subject attempting to evade arrest by flight.

        Severity of the crime – In this case, the “totality of circumstances the officers were
        aware of at the moments they encountered the plaintiffs was that there were
        multiple armed men on a public pier which was a potential violation of the Florida

   33 Ibid., Graham v. Connor
   34 Plakas v. Drinski, 19 F. 3d 1143 (7th Cir. 1994)
   35 Salas v. Carpenter, 980 F. 2d 299, 310 (5th Cir. 1992)
   36 Scott v. Edinburg, 346 F. 3d 752 (7th Cir. 2003)
   37 Menuel v. City of Atlanta, 25 F. 3d 990 (11th Cir. 1994)
   38 Ibid., Scott v. Henrich
   39 Graham v. Connor
   40 Ibid., Graham v. Connor
   41 Ibid., Graham v. Connor
   42 Tennessee v. Garner, 471 U.S. 1 (1985)
   43 Ibid., Graham v. Connor



   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 31 of
                                      38
                                                                           31
        Open Carry statute. Further, the evidence documents that at least two officers
        believed that they were responding to a potential active shooter scenario.

        In their officer safety tactics and response to active shooter training, officers
        nationally are trained that multiple armed men in any public venue constitute not
        only a “disparity of force,” but exigent circumstances that often requires and
        immediate forceful control of the armed individuals through the display of
        defensive weaponry. FBI officers killed and injured statistics document that from
        2016 – 2017 there was a 125% increase in officers being ambushed and killed by
        armed subjects. 44, 45

        Multiple human factors research studies show that an armed subject can turn 180°,
        draw, fire and accurately hit an officer in .25 seconds before the officer can return
        fire, even when the officer is unholstered and pointing a firearm at the armed
        subject. 46

        Potential Risk to Officers and Others -

        (1) Officers are trained that they may use reasonable force, including the
            brandishing and/or use of deadly force to protect themselves and the public
            from imminent threats of great bodily injury or death. As previously discussed,
            officers are trained in federal/state statutes and legal guidelines that allow them
            to use reasonable force to effect detentions and arrests, as well as overcoming
            resistance by a person who they reasonably believe has or is committing a
            public offense.

        (2) It is irrelevant whether the stated intent of the armed plaintiffs in this case was
            peaceful and educational. The potential threat to the officers based upon their
            collective knowledge of the circumstances, a potential active shooter scenario,
            multiple armed subjects in a public venue, the potential danger to the public
            and their law enforcement training, the rapidly evolving circumstances of their
            encounter and their law enforcement training in their stated mindset dictated
            an armed response and a display of defensive weaponry to immediately
            control the armed plaintiffs.

        (3) Plaintiff Taylor’s testimony characterizing the police as “wanted to talk with him
            with a gun and tried to end his life with guns pointed at him for at least a
            minute,” is unsupported by his own Go-Pro video of the incident. (Dep. Taylor,
            pp. 74:13-25) 47

        (4) Plaintiff Jonah Weiss – Testifies that police pointed their guns at him for 15-20
            seconds until he was disarmed. (Dep. Weiss, p. 52:1-5)




   44 FBI LEOKI Summary, 2016 - 2017
   45 Law Enforcement Memorial Fund Officers Killed/Injured Summary, 2016 - 2017
   46 Report References #54 - 62
   47 Michael Taylor Go-Pro video, YouTube.com/watch?V=4GYWORUPMOW



   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 32 of
                                      38
                                                                           32
        (5) Plaintiff Christopher Philpot – Testifies that no officers pointed guns at the men
            after they had been handcuffed. (Dep. Philpot, p. 119:12-19)

        (6) Plaintiff Sean Devine – Testifies that the officers had their guns drawn when they
            approached him and he was scared. He had his hands near his thighs and was
            told to put his hands up. He complied and was detained. (Dep. Devine, p. 40:5-
            25)

        (7) Handcuffing of the plaintiffs -

          (a) Officers are taught in their officer safety and Arrest & Control Tactics courses
              that it is appropriate and safer to handcuff and search detainees and
              arrestees. 48, 49

          (b) Officers are taught that handcuffing a person too tightly can constitute
              excessive force, but the mere handcuffing of a detainee/arrestee is not
              excessive force. For excessive force to occur, the arrestee must complain
              that the handcuffs were too tight; the officer must ignore the complaints; and
              the detainee/arrestee must have experienced some physical injury as a
              result. 50

          (c) In the immediate case, the evidence documents that all of the plaintiffs were
              armed with exposed, out of the waistband semiautomatic pistols and that
              plaintiff Gutierrez was found to have a .38 special revolver concealed inside
              his pants pocket. (PO Hicks, p. 61:1; Dep. Gutierrez, p. 56:1-21; Taylor video,
              timestamps: 02:00 – 14:03 Mins.; See Images 6, 7, 9, 11)

          (d) Plaintiff Michael Taylor - Testifies that the officers handcuffed the group
              “instantaneously” upon detaining them. He testifies that an officer came up
              behind him and handcuffed him with his hands behind his back. He states
              that the officers helped him to take stress off of his (previously injured)
              shoulder; he did not ask them for help. Taylor testifies that when he
              complained of pain in his shoulder, the officers called for medical assistance
              for him. Taylor states that the paramedics arrived within fifteen minutes. He
              states that when the paramedics told him they could not do much for him
              with the handcuffs being removed, he told them that “(he) didn’t want the
              cuff off.” (Dep. Taylor, pp. 140:22-25; 165:10-23; 166:10-24; 167:2-18; 168:13-18)

          (e) Plaintiff Taylor states that he injured his right shoulder prior to 2018 and this
              incident. He has not gone to a doctor since this incident for pain in his left
              shoulder. He states that he “still has a little bit of pain in his left shoulder.” He
              was diagnosed with a rotator cuff problem. (Dep. Taylor, 16:8-22; 19:1-24;
              20:15-24)



   48 Terry v. Ohio, 392 U.S. 1 (1968)
   49 Arrest & Control Tactics Instructor Manual, Martinelli, Ron, Ph.D., © 1997 - 2009
   50 Morrison v. Board of Trustees of Green Twp., 583 F.3d 394 (6th Cir. 2009)



   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 33 of
                                      38
                                                                           33
          (f) Plaintiff Sean Devine testifies that he recalls Taylor complaining of pain in his
              shoulder. He states that officers brought Taylor to the end of the pier where
              EMS examined his shoulder. (Dep. Devine, p. 48:1-16; 49:1-22)

          (g) There is no testimony from plaintiff Taylor, nor in any police reports
              documenting that any of the defendant officers injured Taylor during the
              handcuffing process. There is no testimony from Taylor indicating that officers
              injured either of his shoulders; only that Taylor expressed some pain in his right
              shoulder. He never complained that his handcuffs were too tight.

          (h) The evidence reviewed documents that defendant Officers Ferbeyre and
              Gavallas accommodated Taylor’s complaint of pain by immediately calling
              for paramedics to respond to examine and treat him. Taylor testifies that
              states that the officers helped him to take stress off of his (previously injured)
              shoulder; he did not ask them for help. He also testifies that he informed the
              paramedics that he did not want his handcuffs removed. (Dep. Taylor, pp.
              140:22-25; 165:10-23; 166:10-24; 167:2-18; 168:13-18)

          (i) Plaintiff Steven Jenkins – Testifies that after he was handcuffed, he told a
              female officer that his handcuffs were too tight. He states that the female
              officer examined the handcuffs and told him he had “plenty of room”
              (around his wrists). He estimates that he remained in handcuffs for two to two-
              and-a-half hours. He states that when the handcuffs were removed, there
              was bruising. He did not see a doctor from his allegedly bruised wrists. He now
              claims a shoulder injury, but has elected not to have surgery on his shoulder
              at this time. He states that he now suffers from “emotional distress.”
              (Dep. Jenkins, pp. 52:1-9; 68:1-13; 70:1-24; 71:16-24; 109:2-15)

          (j) Plaintiff Jenkins believes that the defendant officers used excessive force by
              handcuffing all of the men. (Dep. Jenkins, p. 81:1-23)

          (k) Plaintiff Weiss – testifies that he was not handcuffed, suffered no physical
              injuries, but claims he has emotional distress from the incident. He states that
              he has not seen a professional for his emotional distress. (Dep. Weiss, pp.
              53:17-19; 78:11-24; 79:1-25)

          (l) Plaintiff Carlos Gutierrez – Testifies that he was detained and handcuffed
              behind his back for approximately one to one-and-a-half hours. He did not
              time it. He states that he suffered no injuries and has no claims for emotional
              distress. (Dep. Gutierrez, pp. 46:11-25; 59:9-14; 64:1-2; 66:15-18; 67:2-4)

          (m)   Plaintiff Sean Devine – Testifies that he was never handcuffed and does
             not know which officers handcuffed other members of his group. He makes
             no medical claims and has no seen a physician or a psychologist. (Dep.
             Devine, pp. 42:2-24; 70:12-18

          (n) Plaintiff Christopher Philpot – Testifies that he was allowed by the officers to be
              handcuffed with his hands in front of him using two sets of handcuffs linked
              together so he could drink water that was provided to him by a black male

   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 34 of
                                      38
                                                                           34
               officer. He states that he did not suffer any medical conditions from his
               detention and handcuffing. He does not recall any of the officers threatening
               him while detained. (Dep. Philpot, pp. 81:19-23; 97:20-24; 103:11-25)

           (o) Plaintiff Devine - Testifies that plaintiff Philpot asked officers to loosen his
               handcuffs. He recalls the officers being “respectful” and providing water to
               the detainees. (Dep. Devine, p. 48:4-18)


           (p) Searching the plaintiffs – Officers are taught may conduct a limited pat-
               down/cursory search of a person’s outer clothing where the officer also has
               reasonable cause to believe that the person is armed. 51, 52, 53

           (q) The discovery evidence reviewed documents that the defendant officers
               searched all of the armed plaintiffs, recovering their firearms, magazines, and
               weapon accessories. This is a trained police practice.

           (r) The discovery evidence reviewed documents that once it was determined
               that the plaintiffs had not violated any Florida laws, the officers returned all of
               the plaintiffs’ weapons and property and provided them with written property
               receipts.

   8. Based upon my law enforcement and forensic education training and experience, I
      find and opine to a reasonable degree of professional probability the following:

        (a) The defendant officers’ handcuffing and searching of the plaintiffs was
            consistent with their law enforcement education, training and recognized,
            accepted, and applied codified law enforcement practices and standards of
            care in Florida and nationally.

        (b) It was appropriate and safe for citizens on the pier and the officers to handcuff
            the plaintiffs. The evidence documents that the officers were respectful careful
            of the plaintiffs’ personal safety. The officers accommodated plaintiff Philpot who
            is a large statured man by placing his hands/wrists into two linked handcuffs to
            the front so that he could drink water and be more comfortable. The officers
            accommodated plaintiff Taylor by calling EMT’s/paramedics immediately after
            Taylor complained of shoulder pain to have him examined. Taylor refused aid by
            the paramedics to have his handcuffs removed. Non-diagnostically, this may
            have exacerbated his pre-existing shoulder injury. The evidence documents that
            any time a plaintiff complained about their restraints, officers accommodated
            them by examining the handcuffs for tightness. This is a trained handcuffing
            protocol.

        (c) I find that there is insufficient evidence provided by the plaintiffs supporting their
            claims of medical injuries caused by the tight application of handcuffs.

   51 Terry v. Ohio, 392 U.S. 1 (1968)
   52 Navarette v. California, 572 U.S. 393 (2014)
   53 Utah v. Strieff_U.S._ 136 S. Ct. 2056 (2016)



   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 35 of
                                      38
                                                                           35

      (d) I find that there is insufficient evidence provided by the plaintiffs supporting their
          claims of emotional trauma allegedly caused by the stress of this event.

      (e) I find that the defendant officers’ searching of the plaintiffs at their time of
          detention was consistent with the officers’ law enforcement education, training
          and recognized, accepted, and applied codified law enforcement practices
          and standards of care in Florida and nationally.

   Findings & Opinion No. 4 – A preponderance of evidence indicates that the plaintiffs
   were not engaged in fishing, hunting, or camping on the South Pointe Pier while they
   were open carry armed. Rather, the totality of evidence and circumstances suggests
   that the plaintiffs were engaged in a 2nd Amendment and Open Carry demonstration
   and public education mission. Their actions were inconsistent with the spirit and letter of
   Florida Statute’s §790.25(3)(h) open carry exception clause. The information,
   circumstances, statements, facts, and forensic evidence that support my findings and
   opinion are as follows:

   1. Review the Details of the Incident, pp. 9-23

   2. Review Findings & Opinion No. 1

   3. Review plaintiff Michael Taylor’s Go-Pro video on YouTube,
      YouTube.com/watch?V=4GYWORUPMOW

   4. Review plaintiff Taylor’s deposition transcript.


   5. Review plaintiff Christopher Philpot’s deposition transcript.

   6. The information, circumstances, statements, facts, and forensic evidence in the
      discovery evidence indicates that all of the plaintiffs’ are active members in Florida
      Carry, Inc., which is an avowed pro-2nd Amendment, pro-Open Carry firearms
      advocacy organization.
   7. The plaintiffs admit that their purpose for their being on the South Pointe Pier was to
      advocate and educate others on Florida Open Carry firearms exceptions. The
      plaintiffs admit that they specifically came to the pier armed and in possession with
      informational Florida Carry, Inc. Open Carry firearms pamphlets. The plaintiffs jointly
      admit to all coming together on the South Pointe Pier for a pre-scheduled event,
      rather than fishing.
   8. Plaintiff Michael Taylor specifically admits on his YouTube video to being a pro-2nd
      Amendment and Open Carry firearms “activist.” He states that the purpose for
      being on the South Pointe Pier on the day of the incident was, “I wanted to bring to
      light this law.” There is sufficient cause to believe that the Plaintiffs’ intention on the
      date of the incident was not to engage in fishing but rather to conduct a public




   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 36 of
                                      38
                                                                           36
         demonstration on the right to bear arms. (Taylor YouTube video, timestamps: 01:45 –
         02:00 Mins.) 54
   9. None of the plaintiffs are observed to actually be engaged in fishing on the South
      Pointe Pier prior to being contacted by Park Ranger Vinas and MBPD officers. The
      plaintiffs are seen completely disengaged from the activity of fishing, they are not
      handling fishing poles; they are merely near them. No bait buckets or fishing tackle
      boxes are observed proximate to the plaintiffs on the pier while they are at the pier
      railings. Plaintiff Taylor is not engaged in fishing during the entire duration of the
      video before being contacted by Park Ranger Vinas, and before he is contacted by
      MBPD officers. (Taylor video, timestamps: 02:00 – 11:40 Mins.)
   10. Plaintiff Taylor appears on his own video to be actively choreographing an
       encounter with MBPD officers. After Taylor and the first plaintiffs are contacted by
       Ranger Vinas, Taylor is observed to call Florida Carry, Inc. Attorney Eric Friday on
       Taylor’s cell phone and advise Friday,
         “Eric and Kevin, tell everybody that you know we have a little police interaction
         happening here at Miami. We’re just going to keep this (Go-Pro camera video) live
         so there’s no bullshit. We’re all fishing and open carrying and we’re about to find out
         what’s going to go down.” (Taylor video timestamps: 10:50 Mins., Image 17)
   11. Based upon a review of Taylor’s video, his statements, and the statements of the
       other plaintiffs in this case, it is apparent that Taylor and the plaintiffs are
       precipitating an encounter with police. When MBPD officers respond and engage
       the armed men with their guns drawn for officer safety, Taylor is heard to exclaim
       while he is actively recording the encounter, “I’m not resisting. I don’t know what’s
       going on” to the officers detaining him and the other plaintiffs.
   12. The evidence shows that plaintiff Philpot was attired in a black Florida Carry, Inc. T-
       shirt advertising the organization and that Taylor had a number of Florida Carry, Inc.
       informational flyers in his possession while on the pier.
   13. The evidence indicates that prior to MBPD officers arriving, media had already been
       contacted and was staging at the scene. Three of the plaintiffs were observed to be
       wearing Go-Pro video camera which is not an accessory used for pier fishing.
       (Report PO Villamil, p. 72:1)
   14. After being released from detention, all of the plaintiffs left the pier but plaintiff
       Weiss. Weiss remained with his fishing pole, but then simply walked around the pier
       for twenty minutes and left without fishing, even though he had that opportunity.
       (Report, PO Villamil, p. 72:2)
   15. The evidence including plaintiffs’ admissions, and the Florida Carry Inc., website,
       and social media sites advertise that all of the Florida Carry, Inc. pro-2nd
       Amendment and Open Carry demonstrations are pre-planned events that have
       nothing to do with the activity of fishing. The events are planned informational




   54   Plaintiff Michael Taylor video, YouTube.com/watch?V=4GYWORUPMOW

   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 37 of
                                      38
                                                                           37
      protests/demonstrations and gatherings to forward the Open Carry cause, rather
      than to engage in legitimate sport fishing.
   16. There is no evidence that the Florida Carry, Inc. organization, its attorneys or any of
       the plaintiff members ever met, conferred with and/or educated the officials of the
       City of Miami Beach on the Florida Open Carry statute exemption for fishing,
       hunting, or camping before going to the South Pointe Pier openly armed. Plaintiffs
       purport to have sent an email to the City of Miami Beach to provide notice of the
       planned event prior to the incident, as is Florida Carry Inc.’s custom and practice
       prior to conducting demonstrations of this nature; however, it has since been
       established that the email was corrupted and unable to be opened by the
       recipient. Accordingly, the manner of their attempt to advise the City of Miami
       Beach in advance was inadequate and inconsistent with Florida Carry, Inc.’s
       customs and practices. But for this fact, it is likely that the incident and all events
       that transpired on the date in question could have largely been avoided.
   17. None of the plaintiffs nor the Florida Carry, Inc. attorneys can attest that they
       established written and/or verbal communication with the City of Miami Beach
       officials including its police department advising them that a group of armed Florida
       Carry, Inc. members planned to visit the South Point Park and Pier to conduct a
       demonstration on the date of the incident before the plaintiff members were
       contacted by police. In fact, the evidence documents that Florida Carry, Inc.
       “general counsel” Eric Friday did not contact the MBPD front desk to advise of open
       carry members on the pier until sometime after police had been called to the scene
       and the plaintiffs members had been detained.
   18. If the trier of fact determines that the true purpose of the plaintiffs’ visit to South
       Pointe Pier was to engage in an informational 2nd Amendment Open Carry firearms
       display/protest, deliberately provoke and engage the police using the guise of
       “fishing,” and were not actively engaged in recreational fishing, then I would find
       and opine that the plaintiffs were acting in bad faith to Florida statute §790.25(3)(h)
       and that they were in fact in violation of the law that prohibited the open carry of
       firearms.
   19. A preponderance of the evidence I have reviewed strongly suggests that the
       plaintiffs in this case, conspired to choreograph a potentially high-risk confrontation
       between members of Florida Carry, Inc. and MBPD for the purpose of stirring up
       social media controversy support for their organization and hopefully (for their part)
       generate a civil rights lawsuit against the City of Miami Beach and its police officers.


   My findings and opinions are based upon my review of the listed documents as
   provided to me at this time. I will alter, amend, enhance or delete my findings and
   opinions as necessary following my review of any additional discovery in this case.
   I would so testify to my findings and opinions under penalty of perjury if called upon to
   do so in any subsequent civil proceedings.




   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
Case 1:19-cv-22303-KMW Document 58-10 Entered on FLSD Docket 02/03/2021 Page 38 of
                                      38
                                                                           38




   Signed _______________________________________________ Date: October 15, 2020

          Ron Martinelli, Ph.D., CMI-V
          Forensic Criminologist/Certified Medical Investigator
          Federal/State Courts Qualified Law Enforcement Practices Expert




   Forensic Report, Ron Martinelli, Ph.D., CMI-V
   Florida Carry v. City of Miami Beach, et. al, Case No. 19-22303-CIV-KMW
